Judgment (denominated an order), Supreme Court, New York County (Beatrice Shainswit, J.), entered October 12, 1994, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination that petitioner had failed to maintain as an essential building-wide service, a bell/ buzzer system, and reducing the rent of certain rent controlled tenants by $3 a month, unanimously affirmed, without costs.
A rational basis for respondents’ determination that a bell/ buzzer system existed as of the 1962 base date can be found in *23the 1977 agreement of some of the tenants acknowledging that the bell/buzzer system had been discontinued but without indicating when. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Mazzarelli, JJ.